Mr. Justice Leech delivered the opinion of the court: The claimant, Cora D. Summer, has filed in this court a claim in the total sum of $11,135.00, on account of a purported injury to her eye, and for extra work done while she was employed, under civil service, as" stenographer in the Attorney General’s office. To the petition filed on September 10, 1925, the Attorney General has filed a demurrer, which is sustained. There is a large volume of testimony, and we believe there can be no question as to the ability of Miss Summer to handle the work assigned to her by her various employees. However, she has not complied with the requirements of the Civil Service Law necessary to entitle her to recover for any injury to her eye. She has received and accepted the salary allotted to her on acceptance of the positions which she held. We believe that the Attorney General had the power and authority to discharge the claimant for the reasons set out, as required by the statute, and that he properly exercised his power. The claim is accordingly disallowed.